Title: To George Washington from Landon Carter, 18 December 1796
From: Carter, Landon
To: Washington, George


                        
                            Dear Sir 
                            Sabine Hall 18. Decemr 1796
                        
                        Without further Preface I will proceed to answer your 10th Quere, as to the
                            Period to be prefered for planting the Pease; which will equally be a reply to the 11th, as
                            they hinge very much together.
                        A Field which was planted, in the year 1794, on the 19th to the 21st May, were
                            pulled up about the same time in August: The season warm and pretty dry. I was absent from
                            home so long, in the Summer of that year, as to be unable to fix any accurate observation,
                            as to the state in which they were pulled up; or the exact kind of Weather. It was done
                            under the direction of a Person, whose judgement, as to the fitness for harvest, had my
                            confidence; so I suppose he was not premature. My Remarks on these Pease, as they progressed,
                            noted the time of their begining to run, to be about 43 Days from the sowing. From this
                            scale a Person may accomodate his planting to his wish, as to the season he chooses to sow
                            his small grain; taking into account somewhere near about ten days for winding the Vine and
                            Pod to a state suited to the Stack. There are several variations to be
                            noted in this Scale, generally speaking. Seasons diversify the progress
                            of the Pease—and cool weather, in May, prooves a tardy influence—so
                            that the object to anticipate the harvest, by putting them in the ground early in May, will
                            probably exhibit the End defeated by the means. Upon the whole I would advise you to adopt
                            the middle of May, for your planting season, in your first Essay. I will close the subject
                            of your 10th & 11th Queries with a referrence, in respect to their fitness for
                            harvest, to the 5th Paragraph in my sketch, in the Gazzette; which shews that you need not
                            wait, if you otherwise wish, untill the Pease are all dry: If those which are yet green, are
                            but formed  in the Pod, the succulence of the Vine &c. will sustain the Grain, till
                            they gradually dry, without any shriveling, to a perfect looking Pea, howsoever small.
                        My Answer to your 12th querie will explain the error in the Gazzette, which
                            gave rise to the 13th and taking them together, I will proceed—In the Crop, alluded to in my
                            Publication, I bestowed a single ploughing; and that it was done at the critical time of running, not of sunning, as the
                            Printer has expressed it. When I came forward to communicate my incipient Practice, founded
                            upon long investigated Theory, for the supposed good of my fellow man, I could but leave the
                            Door open to subsequent experience. Further application of my postulate to the practice, has
                            induced the change in my mode of ploughing, in my light ground; I can thereby throw up a
                            better Ridge, to effect the purpose of presenting more surface to the influence of the Air:
                            I therefore do now direct the cast from the Pease. It is probable that this method may be
                            objectionable in stiff grounds, by dmitting the water that falls, too near to the roots;
                            which may possibly injure them: this too I lay down only as a possible case merely as a
                            Beacon before you; for I have no experience in that kind of ploughing in
                            such Land. Both ways lie open to my Readers to be adapted to circumstances: Both are good, in
                            even light land,  and I have great reason to hope the Tryal
                            will give the adopters of my Plan, in either way, the
                            satisfaction of uniting profit with improvement. My new way of
                                plowing had for some object, the purpose of preventing the grass
                            growing among the Pease, suppossing the latter capable of growing by
                            means of its tap root, and it’s aerial pasture, where the former
                                can not sustain,ng to its spreading roots, & dependencies
                            upon the  soil. The productivenessplo of grass, from whatever cause, will
                            certainly induce an occasion for more plowing; but the period of the
                            runing is too short to admit of great increase in
                            that way; for when the vine spreads over the ground it curbs the Anuel
                                growth, except the Careless & Jametown weeds here &
                            there which you may recollect my Publication appropriated some
                            indifferent hands to pull up Early planting will stretch that period beyond 43 days, and
                            June planting, in a warm dry summer, as was the case in theCrop  my publication alluded to, I presume will shorten it; so that you
                            will discover that the Labor in ploughing will vary with circumstances: The most tho will be
                            found to be short of that which is required to cultivate the P. Corn, as
                            one is to two, &c. not exceeding even a common summer fallow.
                        I will here take my leave for this time, and reserve Your Last querie for the
                            subject of another Letter; as I believe it will, with
                            all it’s Relations, be extensive enough to employ and sufficiently easy to be read at
                            one time! In the mean time I am with unfeigned esteem Your very Respectfull and Most Hmble
                            servt
                        
                            Landon Carter
                            
                        
                    